                                      1   GIL GLANCZ
                                          NEVADA BAR NO. 9813
                                      2   SELMAN BREITMAN LLP
                                          33 New Montgomery, Sixth Floor
                                      3   San Francisco, CA 94105-4537
                                          Telephone:     415.979.0400
                                      4   Facsimile:     415.979.2099
                                          Email:     gglancz@selmanlaw.com
                                      5
                                          LINDA WENDELL HSU (Pro Hac Vice)
                                      6   CALIFORNIA BAR NO. 162971
                                          PETER W. BLOOM (Pro Hac Vice)
                                      7   CALIFORNIA BAR NO. 313507
                                          SELMAN BREITMAN LLP
                                      8   33 New Montgomery, Sixth Floor
                                          San Francisco, CA 94105
                                      9   Telephone:     415.979.0400
                                          Facsimile:     415.979.2099
                                     10   Email:         lhsu@selmanlaw.com
                                                         pbloom@selmanlaw.com
                                     11
    LLP




                                          Attorneys for Defendant/Cross-Claimant
                                     12   NAUTILUS INSURANCE COMPANY
Selman Breitman
                  ATTORNEYS AT LAW




                                     13
                                                                        UNITED STATES DISTRICT COURT
                                     14
                                                                               DISTRICT OF NEVADA
                                     15

                                     16   ROBERT "SONNY" WOOD, an individual;               Case No. 2:17-CV-02393-MMD-DJA
                                          ACCESS MEDICAL, LLC, a Delaware limited
                                     17   liability company,
                                                                                            STIPULATION AND [PROPOSED]
                                     18                  Plaintiffs,                        ORDER FOR EXTENSION OF
                                                                                            DEADLINES TO MOVE FOR FEES AND
                                     19          v.                                         COSTS ARISING FROM NAUTILUS'S
                                                                                            DISCOVERY MOTIONS HEARD ON
                                     20   NAUTILUS INSURANCE GROUP, a                       FEBRUARY 20, 2020
                                          Delaware limited liability company, et al.,
                                     21
                                                         Defendant.
                                     22

                                     23   NAUTILUS INSURANCE COMPANY,

                                     24              Cross-Claimant,
                                                  v.
                                     25   ROBERT "SONNY" WOOD; ACCESS
                                          MEDICAL, LLC; FLOURNOY
                                     26   MANAGEMENT, LLC AND ROES 1-10,
                                          inclusive,
                                     27
                                                         Counter-Defendants.
                                     28
                                                                                        1
3892 42806 4823-6394-1302 .v1
                                          C



                                      1          The parties hereto, by and through their undersigned counsel, stipulate for an extension of

                                      2   the deadline associated with Defendant Nautilus Insurance Company's ("Nautilus's") Request for

                                      3   Sanctions arising out of its Motion to Quash the Subpoena to the Cutler Law Firm, ECF No. 168

                                      4   and its Motion for a Protective Order, ECF No. 184 (collectively "the Motions").

                                      5          In the hearing on the Motions on February 20, the Court permitted Nautilus to file a motion

                                      6   to recover fees and costs related to the Motions within 14 days. The Court also required that the

                                      7   parties meet and confer on the fees and costs issue and amounts prior to Nautilus filing the motion.

                                      8          The parties have begun the meet and confer process, but have not yet reached an agreement

                                      9   or an impasse. In light of that, and due to the current ongoing meet and confer communications,

                                     10   the parties request that the Court order:

                                     11          1. Nautilus's motion for fees and costs, if necessary, is currently due on March 5, 2020
    LLP




                                     12              but that deadline is continued to March 19, 2020.
Selman Breitman
                  ATTORNEYS AT LAW




                                     13          2. Access and Wood's opposition, if necessary, is currently due on March 19, 2020, but

                                     14              that deadline is continued to April 2, 2020.

                                     15          3. Nautilus's reply, if any, is currently due March 26, 2020 but that deadline is continued

                                     16              to April 9, 2020.

                                     17   IT IS SO STIPULATED.

                                     18
                                          DATED: March 5, 2020                    SELMAN BREITMAN LLP
                                     19

                                     20
                                                                                  By:    /s/ Linda Wendell Hsu
                                     21                                                    GIL GLANCZ
                                                                                           NEVADA BAR NO. 9813
                                     22                                                    LINDA WENDELL HSU (Pro Hac Vice)
                                                                                           CALIFORNIA BAR NO. 162971
                                     23                                                    PETER W. BLOOM (Pro Hac Vice)
                                                                                           CALIFORNIA BAR NO. 313507
                                     24                                                    33 New Montgomery, Sixth Floor
                                                                                           San Francisco, CA 94105-4537
                                     25                                                    Phone: 415.979.2024
                                                                                           Facsimile: 415.979.2099
                                     26                                                    Attorneys for Defendant/Cross-Claimant
                                                                                           NAUTILUS INSURANCE COMPANY
                                     27

                                     28
                                                                                           2
3892 42806 4823-6394-1302 .v1
                                      1   DATED: March 5, 2020           KRAVITZ, SCHNITZER & JOHNSON, CHTD

                                      2

                                      3                                  By:   /s/ Jordan P. Schnitzer________
                                                                               JORDAN P. SCHNITZER
                                      4                                        NEVADA BAR NO. 10744
                                                                               THE SCHNITZER LAW FIRM
                                      5                                        9205 W. Russell Road, Suite 240
                                                                               Las Vegas, NV 89148
                                      6                                        Phone: (702) 960-4050
                                                                               Facsimile: (702) 960-4092
                                      7                                        Attorneys for Defendants ACCESS MEDICAL,
                                                                               LLC and ROBERT CLARK WOOD, II
                                      8

                                      9

                                     10

                                     11
    LLP




                                     12
Selman Breitman
                  ATTORNEYS AT LAW




                                     13         IT IS SO ORDERED:

                                     14
                                                     March 6, 2020
                                             Dated: __________________          ____________________________________
                                     15                                             Magistrate Judge Daniel J. Albregts
                                     16

                                     17

                                     18

                                     19

                                     20

                                     21

                                     22

                                     23

                                     24

                                     25

                                     26

                                     27

                                     28
                                                                               3
3892 42806 4823-6394-1302 .v1
                                      1                                   CERTIFICATE OF SERVICE
                                      2
                                                  I hereby certify that I am an employee of SELMAN BREITMAN LLP and, pursuant to
                                      3
                                          Local Rule 5.1, service of the foregoing STIPULATION AND [PROPOSED] ORDER FOR
                                      4
                                          EXTENSION OF DEADLINES TO MOVE FOR FEES AND COSTS ARISING FROM
                                      5
                                          NAUTILUS'S DISCOVERY MOTIONS HEARD ON FEBRUARY 20, 2020 on this 5th day
                                      6
                                          of March, 2020, via the Court's CM/ECF electronic filing system addressed to all parties on the e-
                                      7
                                          service list, as follows:
                                      8

                                      9     Martin Kravitz                                    Jordan P. Schnitzer
                                            L. Renee Green                                    THE SCHNITZER LAW FIRM
                                     10     KRAVITZ, SCHNITZER & JOHNSON                      9205 W. Russell Road, Suite 240
                                            8985 S. Eastern Ave., Ste. 200                    Las Vegas, NV 89148
                                     11
    LLP




                                            Las Vegas, NV 89123                               Phone: (702) 960-4050
                                            Phone: (702) 362-6666                             Facsimile: (702) 960-4092
                                     12     Facsimile: (702) 362-2203                         Email: Jordan@theschnitzerlawfirm.com
Selman Breitman
                  ATTORNEYS AT LAW




                                            Email: mkravitz@ksjattorneys.com
                                     13            rgreen@ksjattorneys.com
                                                                                              Attorneys for Plaintiffs ROBERT SONNY
                                     14     Attorneys for Plaintiffs ROBERT SONNY             WOOD AND ACCESS MEDICAL, LLC
                                            WOOD AND ACCESS MEDICAL, LLC
                                     15

                                     16

                                     17
                                                                                                  /s/ Pamela Smith
                                     18                                                                PAMELA SMITH
                                                                                              An Employee of Selman Breitman LLP
                                     19

                                     20

                                     21

                                     22

                                     23

                                     24

                                     25

                                     26

                                     27

                                     28
                                                                                          4
3892 42806 4823-6394-1302 .v1
